 

Exhibit 10.41

 

ENDEAVOUR INTERNATIONAL CORPORATION

WARRANT AGREEMENT FOR THE PURCHASE OF

SHARES OF

COMMON STOCK

BY THIS WARRANT AGREEMENT (this “Warrant Agreement”), ENDEAVOUR INTERNATIONAL
CORPORATION, a Nevada corporation (the “Company”), certifies that, for good and
valuable consideration in connection with the issuance and sale of common stock
and convertible notes by the Company to the Holder (as defined herein) on the
date hereof, the receipt and sufficiency of which are hereby acknowledged, the
Persons listed on the signature page hereto (along with their registered
permitted assigns, each a “Holder”), are entitled to subscribe for and purchase
from the Company, subject to the terms and conditions set forth herein, the
respective number (subject to adjustment as set forth herein) of fully paid and
non-assessable shares (the “Shares”) of the Company’s Common Stock (as defined
herein) as set forth on Schedule 1 hereto, at a price per share as set forth on
Schedule 1 hereto (the “Exercise Price”), subject to adjustment as set forth
herein.

1. Definitions.  Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Accredited Investor” has the meaning set forth for such term in Rule 501 of
Regulation D under the Securities Act (but excluding for such purposes Rule
501(a)(4) thereunder), as such rule may be amended, modified or superseded from
time to time.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person (for this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership or voting of
securities or partnership or other ownership interests, by contract or
otherwise), and with respect to a Person who is an investment fund, any
investment fund whose investments are managed by such Person’s investment
advisor. 

“Board” means the Board of Directors of the Company.

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in New York, New York (USA) and Houston, Texas
(USA). If any time period or payment is to be made on a day which is not a
Business Day, that period will instead end on, or such payment shall be made on,
the next Business Day.

“Buy-In” has the meaning set forth in Section 2(e).





 

 

 

--------------------------------------------------------------------------------

 

 

“Cashless Exercise Notice” has the meaning set forth in Section 2(c)(ii).

“Cashless Exercise Right” has the meaning set forth in Section 2(c)(i).

“Cashless Exercise Shares” has the meaning set forth in Section 2(c)(i).

“Closing Price” means the closing sale price (or, if no closing sale price is
reported, the last sale price) of the Common Stock on the New York Stock
Exchange on such date, or, if the Common Stock is not listed or admitted to
trading on the New York Stock Exchange, but is traded in the over-the-counter
market, the closing sale price of such Common Stock or, if no sale is publicly
reported, the average of the closing bid and asked quotations for such Common
Stock during such date, as reported by the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”) or any comparable system or, if
such Common Stock is not listed on NASDAQ or a comparable system, the average
closing sale price of the Common Stock during the previous one (1) month, or, if
no sales are publicly reported, the average of the closing bid and asked prices,
as furnished by two members of the Financial Industry Regulatory Authority, Inc.
who make a market in such Common Stock selected from time to time by the Company
for that purpose.

“Common Stock” means the Company’s common stock, par value US$0.001 per share.

“Common Stock Equivalents” means Common Stock and all shares of Common Stock
issuable upon conversion, exercise or exchange of all options, warrants or other
securities convertible into or exercisable or exchangeable for shares of Common
Stock or other securities of the Company that are convertible into or
exercisable or exchangeable for shares of Common Stock.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exercise Notice” has the meaning set forth in Section 2(b).

“Exercise Price” means the initial Exercise Price specified in the first
paragraph of this Warrant Agreement, as adjusted from time to time as provided
in Section 8.

“Expiration Time” means 5:30 p.m., local time in Houston,  Texas (USA), on
February 28, 2019.

“Market Price” has the meaning set forth in Section 8(d).

“Other Property” has the meaning set forth in Section 9.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Shares” has the meaning set forth in the first paragraph of this Warrant
Agreement.





2

 

--------------------------------------------------------------------------------

 

 

“Trading Day” means a day on which trading in the Common Stock generally occurs
on the New York Stock Exchange.

“Warrant” has the meaning set forth in the Warrant Certificate.

“Warrant Certificate” means a Warrant Certificate in substantially the form
attached hereto as Exhibit A.

“Warrant Register” has the meaning set forth in Section 4.

2. Exercise of Warrant;  Company Office; Expiration.

(a) General.  A Warrant may be exercised at any time or from time to time on or
after the date hereof and shall remain exercisable thereafter until the
Expiration Time, as to the entire number or any lesser number of whole Shares
covered by the Warrant Certificate. A Warrant shall be deemed exercised in full
on a cashless basis pursuant to Section 2(c) immediately prior to the Expiration
Time if such exercise would result in the issuance of any Common Stock or other
consideration (if not previously exercised in full); if such exercise would not
result in such issuance, then such Warrant shall expire and be deemed cancelled
immediately after the Expiration Time. Any exercise pursuant to this
Section 2 shall be in compliance with applicable federal and state securities
laws and in accordance with a valid exemption from registration in connection
with the issuance of such Shares.

(b) Cash Exercise.  Subject to the last sentence in this Section 2(b), at any
time prior to the Expiration Time,  Holder may exercise a Warrant, in whole or
in part, by delivering to the Company at its principal executive offices or at
such other office or agency designated in writing by the Company the following:
(i) the Warrant Certificate evidencing such Warrants together with the Exercise
Notice attached to the Warrant Certificate as Annex I (an “Exercise Notice”),
properly completed and executed by Holder thereof or by the duly appointed legal
representative thereof or by a duly authorized attorney, and (ii) the payment in
full of the aggregate Exercise Price by wire transfer for each such Warrant
exercised and any other amounts required to be paid pursuant hereto. 

(c) Cashless Exercise. 

(i) Except as otherwise provided in this Section 2(c), at any time and from time
to time prior to the Expiration Time, in lieu of payment of the Exercise Price,
a Holder shall have the right (but not the obligation) to require the Company to
allow the exercise of a Warrant, in whole or in part, for Shares (the “Cashless
Exercise Right”) as provided for in this Section 2(c).  Upon exercise of the
Cashless Exercise Right by a Holder, the Company shall deliver to
Holder (without payment by Holder of any of the Exercise Price) that number of
Shares (the “Cashless Exercise Shares”) equal to the quotient obtained by
dividing (x) the net value of the aggregate Shares (or portion thereof as to
which the Cashless Exercise Right is being exercised if the Cashless Exercise
Right is being exercised in part) at the time the Cashless Exercise Right is
exercised (determined by subtracting (A) the sum of the aggregate Exercise Price
of the Shares as to which



3

 

--------------------------------------------------------------------------------

 

 

the Cashless Exercise Right is being exercised in effect immediately prior to
the exercise of the Cashless Exercise Right from (B) the aggregate Market Price
of the Shares as to which the Cashless Exercise Right is being exercised
immediately prior to the exercise of the Cashless Exercise Right) by (y) the
Market Price of one Share immediately prior to the exercise of the Cashless
Exercise Right.

(ii) In order to exercise the Cashless Exercise Right, a Holder shall surrender
to the Company at its principal executive offices or at such other office or
agency designated in writing by the Company the following:  the Warrant
Certificate evidencing such Warrants together with the Cashless Exercise Notice
attached to the Warrant Certificate as Annex II (a “Cashless Exercise Notice”),
properly completed and executed by Holder or Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney.  The
presentation and surrender of the Cashless Exercise Notice shall be deemed a
waiver of Holder’s obligation to pay all or any portion of the aggregate
purchase price payable for the Shares as to which such Cashless Exercise Right
is being exercised.  Notwithstanding anything to the contrary herein, the
Warrants shall be deemed to be exercised in accordance with this Section
2(c) and Holders  thereof shall be deemed to have exercised their Cashless
Exercise Right immediately prior to the Expiration Time if the net value of the
aggregate Shares (determined in accordance with Section 2(c)(i) above) is a
positive amount as of the Expiration Time.  The Warrants (or so much thereof as
shall have been surrendered for exercise or deemed to have been exercised
pursuant to this Section 2(c)(ii)) shall be deemed to have been exercised
immediately prior to the close of business on the earlier of (A) the day of
surrender of the Cashless Exercise Notice and such Warrant Certificate for
conversion in accordance with the foregoing provisions and (B) the Expiration
Time, as the case may be.  In connection with any conversion in accordance with
this Section 2(c), the Company shall pay, on behalf of a Holder, stamp, capital
or other similar taxes imposed by law upon Holder with respect to the issuance
or initial delivery of Shares or Cashless Exercise Shares, if any, in accordance
with to Section 7.

(d) Effect of Exercise.  All Warrant Certificates surrendered to the Company
shall be promptly cancelled by the Company and shall not be reissued by the
Company.

(e) Compensation for Buy-In.    In addition to any rights available to Holder,
if the Company fails to transmit to Holder a certificate or certificates
representing the Shares pursuant to an exercise on or before the third Trading
Day following such exercise, and if after such date Holder is required by its
broker to purchase (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by Holder of the Shares which
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (1) pay in cash to Holder the amount by which (x) Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (y) the amount obtained by multiplying (A) the number of
Shares that the Company was required to deliver to Holder in connection with the
exercise at issue times (B) the price per Share at which the sell order giving
rise to such purchase obligation was executed, and (2) at the option of Holder,
either reinstate



4

 

--------------------------------------------------------------------------------

 

 

the portion of the Warrant and equivalent number of Shares for which such
exercise was not honored or deliver to Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder.  For example, if Holder purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted exercise of Warrants for shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay Holder $1,000. Holder shall provide the Company written notice indicating
the amounts payable to Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

(f) Notwithstanding any other provision of this Warrant Agreement, no Holder may
exercise all or any portion of a Warrant if and to the extent such exercise
would result in the Holder beneficially owning, as defined in Section 13(d) of
the Exchange Act, more than 9.99% of the Common Stock then outstanding.

3. Stock Ownership; Stock Certificates; Partial Exercise. 

(a) Upon each exercise of a Warrant,  (x) Holder shall be deemed to be Holder of
record of the Shares issuable upon such exercise and (y) such Shares shall be
deemed to have been issued as of the close of business on the day the Warrant is
exercised in accordance with Section 2 above, notwithstanding that the stock
transfer books of the Company shall then be closed or certificates representing
such Shares shall not then have been actually delivered to Holder. 

(b) As soon as possible after each such exercise of a Warrant, but in any event
within three (3) Trading Days after such exercise, the Company shall at its
expense issue and deliver to Holder a certificate or certificates for the Shares
(or Cashless Exercise Shares, as the case may be) issuable upon such exercise
issued in such denominations as may be specified by Holder in the Exercise
Notice or Cashless Exercise Notice, as applicable, and registered in the name of
Holder or, subject to Section 11(b), such other name or names as shall be
designated in Holder’s Exercise Notice or Cashless Exercise Notice, as
applicable, along with cash in lieu of any fractional shares pursuant to Section
8(e) and to the extent applicable in accordance with Section 3(c), a new Warrant
Certificate representing any un-exercised balance.  At the written request of
Holder, in lieu of transmitting certificates to Holder, the Company may credit
the account of Holder’s prime broker with The Depository Trust Company.

(c) If any Warrant shall be exercised in part only, the Company shall, upon
surrender of the Warrant Certificate for cancellation, execute and deliver a new
Warrant Certificate evidencing the right of Holder to purchase the balance of
the Shares subject to purchase hereunder on the terms and conditions set forth
herein (including all changes and adjustments that have occurred
hereunder).  The Company will not close its



5

 

--------------------------------------------------------------------------------

 

 

stockholder books or records in any manner which prevents the timely exercise of
a Warrant.

4. Company Records; Transfer or Assignment of Warrant; Exchange of Warrant.  Any
Warrant issued in connection herewith or in substitution herefor, upon complete
or partial transfer, assignment or exercise shall be numbered and shall be
registered in the warrant register of the Company (the “Warrant Register”) as it
is issued.  The Warrant Register shall be in written form in the English
language, shall include a record of the certificate number of each Warrant
issued by the Company and shall show the number of Warrants, the date of
issuance, all subsequent transfers and changes of ownership in respect thereof,
including the name and address of any subsequent Holder.  The Company shall
treat the registered holder of any Warrant on the Warrant Register as the owner
in fact thereof for all purposes, except that if a Warrant is properly
transferred or assigned in accordance with the terms hereof, the Company shall
treat the transferee or assignee as the owner thereof for all purposes.  A
Warrant may be transferred or assigned by Holder without the prior written
consent of the Company; in connection with any such transfer or assignment,
Holder must comply with the requirements set forth in the Form of Assignment
substantially in the form attached hereto as Exhibit B.  If such transfer or
assignment shall be permitted by the preceding sentence, title to a Warrant
shall be transferred upon delivery thereof duly endorsed by Holder or by his
duly authorized attorney or representative, or accompanied by proper evidence of
succession, assignment or authority to transfer, together with a properly
completed Form of Assignment in substantially the form attached hereto as
Exhibit B.  The Company shall immediately register all properly completed
assignments and transfers in the Warrant Register and, upon any registration of
assignment or transfer, the Company shall deliver a new Warrant Certificate or
Warrant Certificates to, and in the name of, the Person entitled thereto on the
terms and conditions set forth herein (including all changes and adjustments
that have occurred hereunder).  A Warrant, if properly transferred or assigned,
may be exercised by a subsequent Holder without having a new Warrant Certificate
issued.  The Warrant Certificate may be exchanged at the option of Holder
thereof for another Warrant Certificate, or other Warrant Certificates, of
different denominations and representing in the aggregate the right to purchase
the same number of shares of Common Stock on the terms and conditions set forth
herein (including all changes and adjustments that have occurred hereunder) upon
surrender to the Company or its duly authorized agent.  All provisions of this
Section 4 shall be subject to Section 10.

5. Reserved Stock.  The Company shall reserve and keep available at all times
solely for the purpose of providing for the exercise of the Warrants the maximum
number of shares of  Common Stock as to which the Warrants may then be
exercised.  All such shares of Common Stock shall be duly authorized and, when
issued upon such exercise, shall be validly issued, fully paid and
non-assessable.  In addition, all such shares of Common Stock shall be free from
all taxes, liens, charges, encumbrances, security interests and restrictions on
transfer (other than as described herein or as required by applicable law) and
shall be free of pre-emptive or similar rights (whether arising under applicable
law, the Company’s organizational documents or any agreement or instrument to
which the Company is a party).  The Company agrees that its issuance of the
Warrants shall constitute the full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Shares upon the exercise of the Warrants.



6

 

--------------------------------------------------------------------------------

 

 

6. Representations, Warranties and Covenants of the Company.

(a) As of the date hereof, the Company represents and warrants to Holder that:
(i) it has the corporate power to enter into, perform and deliver, and has taken
all necessary action to authorize its entry into, and performance and delivery
of, this Warrant Agreement and the transactions contemplated by this Warrant
Agreement;  (ii) this Warrant Agreement constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, subject to (x) the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws now or hereinafter in
effect relating to or affecting the rights and remedies of creditors and (y) the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief regardless of
whether considered in a proceeding in equity or at law; (iii) the execution of
this Warrant Agreement and the performance of the Company’s obligations
hereunder do not conflict with, result in a breach or violation or imposition of
any lien, charge or encumbrance upon any property or assets of the Company’s or
any of its subsidiaries pursuant to: (x) the Company’s organizational documents;
(y) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which its or their property is subject; or (z) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over it or any of its subsidiaries or any of its or their
properties; (iv) the Company has a total authorized capitalization of
125,000,000 shares of Common Stock, and as of February 27, 2014, there were
47,205,909 shares of Common Stock issued and outstanding; (v) immediately prior
to giving effect to this Warrant Agreement, there were no outstanding (x)
options, warrants or other rights to purchase shares of Common Stock or other
equity interests of the Company or any phantom stock, stock appreciation rights
or other similar plans of the Company or (y) agreements or other rights to
convert any obligations into, or exchange any securities for, shares of Common
Stock or other equity interests of the Company, in each case other than as
disclosed publicly by the Company; and (vi) assuming the accuracy of the
representations and warranties of Holder contained in this Warrant Agreement,
the sale and issuance of the Warrants pursuant to this Warrant Agreement is
intended to be exempt from the registration requirements of the Securities Act,
and neither the Company nor any Person acting on its behalf has taken or will
take any action hereafter that would cause the loss of such exemption.

(b) The Company shall, for so long as any Warrants remain outstanding: (i)
timely file all reports and other documents required to be filed by it pursuant
to the Securities Act or the Exchange Act and (ii) use commercially reasonable
efforts to maintain the listing of the Common Stock on the New York Stock
Exchange.

(c) The Company shall not, for so long as any Warrants remain outstanding, by
any action, including amending its organizational documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or



7

 

--------------------------------------------------------------------------------

 

 

performance of any of the terms of this Warrant Agreement or the Warrants.  The
Company will at all times in good faith assist in the carrying out of all such
terms and in the taking of all such actions as may be necessary or appropriate
to protect the rights of Holder against impairment. Without limiting the
generality of the foregoing, the Company will use its commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant Agreement.

(d) During the term of the Warrants, the Company shall deliver to Holder (i)
promptly after mailing, copies of any written communication sent to all holders
of Common Stock of the Company, (ii) within one hundred fifty (150) days after
the end of each fiscal year of the Company, the annual audited financial
statements of the Company certified by the Company’s independent public
accountants and (iii) within forty-five (45) days after the end of each of the
first three quarters of each fiscal year, an unaudited statement of operations
and unaudited balance sheet as of the end of such fiscal quarter (it being
understood that the posting of a link on the Company’s website to such
information shall satisfy the requirements of this Section 6(d)).

7. Payment of Taxes.  All Common Stock issuable upon the exercise of the
Warrants pursuant to the terms hereof shall be validly issued as fully paid and
non-assessable and without any pre-emptive rights.  Subject to the last sentence
of this Section 7, the Company shall bear all expenses in connection with, and
all stamp, capital or other similar taxes and other governmental charges that
may be imposed in the United States with respect to, the issuance or initial
delivery of Shares or Cashless Exercise Shares hereunder.  All other such taxes
or charges shall be borne by Holder.   For the avoidance of doubt, the Company
shall not be required, however, to pay any tax or other charge imposed in
connection with any transfer of any Warrants or Common Stock (or interest or
entitlement therein) or to pay any tax or other charge involved in the issue of
any certificate for Common Stock issuable upon exercise of a Warrant in any name
other than that of Holder, and in such case the Company shall not be required to
issue or deliver any share certificate until such tax or other charge has been
paid or it is has been established to the satisfaction of the Company that no
such tax or other charge is due.

8. Certain Adjustments.  The Exercise Price shall be subject to adjustment from
time to time as set forth in this Section 8.  The Company shall give
Holder notice of any event described in this Section 8 which requires an
adjustment pursuant to this Section 8 either at the time of such event or
promptly thereafter, setting forth, in reasonable detail, the event requiring
the notice and (w) the amount of such adjustment, (x) the method by which such
adjustment was calculated, (y) the adjusted Exercise Price, if applicable, and
(z) the number of Shares subject to purchase hereunder after giving effect to
such adjustment.  Such notice shall be given by first class mail, postage
prepaid, or by reputable overnight courier with all charges prepaid, addressed
to Holder at the address for such Holder as set forth in the Warrant Register.

(a) If the Company shall hereafter pay a Common Stock dividend or make a
distribution of Common Stock to all holders of its outstanding shares of Common
Stock, the Exercise Price in effect at the opening of business on the date
following the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution shall be adjusted by multiplying
such Exercise Price by a fraction:



8

 

--------------------------------------------------------------------------------

 

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date fixed for such
determination; and

(ii) the denominator of which shall be the sum of such number of shares and the
total number of shares constituting such dividend or other distribution.

Such reduction shall be become effective immediately after the opening of
business on the day following the relevant record date.  For the purpose of this
Section 8(a), the number of shares of Common Stock at any time outstanding shall
not include shares held in the treasury of the Company.  If any dividend or
distribution described in this Section 8(a) is declared but not so paid or made,
the Exercise Price shall again be adjusted to the Exercise Price which would
then be in effect if such dividend or distribution had not been declared.

(b) If the outstanding shares of Common Stock shall be subdivided into a greater
number of shares of Common Stock, the Exercise Price in effect at the opening of
business on the day following the day upon which such subdivision becomes
effective shall be proportionately reduced, and, conversely, in case outstanding
shares of Common Stock shall be combined into a smaller number of shares of
Common Stock, the Exercise Price in effect at the opening of business on the day
following the day upon which such combination becomes effective shall be
proportionately increased; such reduction or increase, as the case may be, will
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.

(c) If the Company shall hereafter pay a cash dividend or other distribution
(whether of assets, debt securities, preferred stock or any rights or warrants
to purchase assets, debt securities, preferred stock or other securities of the
Company) to all holders of its outstanding shares of Common Stock, the Exercise
Price in effect at the opening of business on the date following the date fixed
for the determination of stockholders entitled to receive such dividend or other
distribution shall be adjusted by multiplying such Exercise Price by a fraction:

(i) the numerator of which shall be the Market Price (as defined below) on the
record date fixed for such determination minus the fair market value on the
record date of the debt securities, preferred stock, assets (including cash),
securities, rights or warrants to be distributed in respect of one share of
Common Stock as determined in good faith by the Board based on a written opinion
of an internationally recognized investment banking, appraisal or valuation firm
that is not an Affiliate of the Company; and

(ii) the denominator of which shall be the Market Price on the record date fixed
for such determination.

Such reduction shall be become effective immediately after the opening of
business on the day following the relevant record date.  For the purpose of this
Section 8(c), the



9

 

--------------------------------------------------------------------------------

 

 

number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company.  If any dividend or distribution
described in this Section 8(c) is declared but not so paid or made, the Exercise
Price shall again be adjusted to the Exercise Price which would then be effect
if such dividend or distribution had not been declared.  This Section 8(c) shall
not apply to distributions of securities referred to Section 8(a) or (b) or of
rights, options and warrants referred to in Section 8(d).

(d) If the Company shall issue rights, options, warrants or other securities to
all holders of its outstanding Common Stock entitling them (for a period
expiring within forty-five (45) days after the date fixed for determination of
stockholders entitled to receive such rights, options, warrants or other
securities) to subscribe for or purchase shares of Common Stock (or Common Stock
Equivalents) at a price per share less than the Closing Price on the Trading Day
immediately preceding the time of announcement of such issuance (the “Market
Price”), the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to such record date by a fraction:

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date plus the number of
shares which the aggregate offering price of the total number of shares so
issued or offered for subscription or purchase (or the aggregate conversion or
exercise price of the Common Stock Equivalents so offered) would purchase at the
relevant Market Price; and

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding on the close of business on the record date plus the total number of
additional shares of Common Stock so issued or offered for subscription or
purchase (or into which or for which the Common Stock Equivalents so offered are
convertible or exercisable).

Such adjustment shall be made successively whenever any such rights, options,
warrants or other securities are issued and shall become effective immediately
after the opening of business on the day following the record date fixed for
determination of stockholders entitled to receive such rights, options, warrants
or other securities. To the extent that shares of Common Stock (or Common Stock
Equivalents) are not delivered pursuant to such rights, options, warrants or
other securities, upon the expiration or termination of such rights, options,
warrants or other securities the Exercise Price shall be readjusted to the
Exercise Price which would then be in effect had the adjustments made upon the
issuance of such rights, options, warrants or other securities been made on the
basis of the delivery of only the number of shares of Common Stock (or Common
Stock Equivalents) actually delivered. In the event that such rights, options,
warrants or other securities are not so issued, the Exercise Price shall again
be adjusted to be the Exercise Price which would then be in effect if such
record date had not been fixed. In determining whether any rights, options
warrants or other securities entitle Holders to subscribe for, purchase or
receive shares of Common Stock at less than the relevant Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such rights, options,
warrants or other securities to receive such shares of Common Stock and any
amount payable on exercise



10

 

--------------------------------------------------------------------------------

 

 

or conversion thereof, the value of such consideration, if other than cash, to
be determined by the Board.

(e) The Company shall not issue fractions of shares of Common Stock of the
Company upon the exercise of a Warrant.  If any fraction of a Share would be
issuable upon the exercise of any Warrant (or specified portions thereof), the
Company shall purchase such fraction for an amount in cash equal to the same
fraction of the Closing Price of such Share of Common Stock on the date of
exercise of such Warrant.

(f) If, after an adjustment, a holder of a Warrant is entitled to receive shares
of two or more classes of capital stock of the Company upon exercise of such
Warrant, the Company shall determine, in good faith, the allocation of the
adjusted Exercise Price between the classes of capital stock (such allocation to
be based on the written opinion of an unaffiliated, internationally-recognized
investment banking, appraisal or valuation firm). After such allocation, the
exercise privilege and the applicable Exercise Price of each class of capital
stock shall thereafter be subject to adjustment on terms comparable to those
applicable to Common Stock in this Section 8.  Such adjustment shall be made
successively whenever any event listed above shall occur.

(g) Notwithstanding anything herein, if proceedings commence for the voluntary
or involuntary dissolution, liquidation or winding up of the Company, then,
unless Holder voluntarily elects to exercise its Warrants pursuant to Section
2(b) hereof, the Warrants shall be deemed automatically exercised pursuant to
Section 2(c) hereof, and the Warrant Certificates representing such Warrants
shall be deemed canceled.  As a result of such exercise, each holder of Shares
or Cashless Exercise Shares shall be entitled to receive distributions on an
equal basis with Holders of the shares of Common Stock. If this Section
8(g) applies to a transaction, no other adjustment to the Exercise Price shall
be made pursuant to this Section 8.

(h) Notwithstanding the foregoing, whenever successive adjustments to the
Exercise Price are called for pursuant to this Section 8, such adjustments shall
be made to the Exercise Price as may be necessary or appropriate to effectuate
the intention of this Section 8 and to avoid unjust or inequitable results as
determined in good faith by the Board.

(i) Before taking any action which would cause an adjustment pursuant to Section
8 hereof to reduce the Exercise Price below the then par value (if any) of the
Common Stock, the Company shall take any corporate action which may, in the
opinion of its counsel, be necessary in order that the Company may validly and
legally issue fully paid and non-assessable Shares (or Cashless Exercise Shares)
at the Exercise Price as so adjusted.

9. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. 

(a)



If the Company reorganizes its capital, reclassifies its capital securities,
consolidates or merges with or into another Person (where the Company is not the
surviving Person or where there is a change in or distribution with respect to
the Common Stock of the Company), or sells, transfers or otherwise



11

 

--------------------------------------------------------------------------------

 

 

disposes of all or substantially all its property, assets or business to another
Person and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets,  units, shares or stock of the
successor or acquiring Person, or any cash, units, shares or stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of the units, shares
or stock of the successor or acquiring Person (“Other Property”), are to be
received by or distributed to holders of the Common Stock of the Company, then
each Holder shall have the right thereafter to receive, upon exercise of a
Warrant, the number of units, shares or stock of the successor or acquiring
Person or of the Company, if it is the surviving Person, and Other Property
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a holder of the number of Shares for
which such Warrant is exercisable immediately prior to such event.  If any such
reorganization, reclassification, merger, consolidation or disposition of assets
occurs, the successor or acquiring Person (if other than the Company) shall
expressly assume the due and punctual observance and performance of each and
every covenant and condition of this Warrant Agreement and any registration
rights agreement entered into between the Company and Holder relating to the
resale of the Warrants or the Shares (or the Cashless Exercise Shares, as the
case may be) to be performed and observed by the Company and all the obligations
and liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined by the Board) in order to provide for adjustments of
the Common Stock for which each Warrant is exercisable, which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section 9, and
all references in this Warrant Agreement to the “Company” shall be deemed to be
a reference to such successor or acquiring Person.  In determining the kind and
amount of stock, securities and/or property receivable upon consummation of such
reorganization, reclassification, merger, consolidation or disposition of assets
if Holders of Common Stock have the right to elect the kind or amount of
consideration receivable upon consummation of such transaction, then Holders  of
the Warrants, in connection with such transaction and at the same time holders
of Common Stock are allowed to make such election, shall be given the right to
make a similar election with respect to the number of shares of stock or Other
Property for which Holder’s Warrant shall thereafter be exercisable.  For
purposes of this Section 9, “units, shares or stock of the successor or
acquiring Person” includes units, shares or stock of such Person of any class
that is not preferred as to distributions or assets over any other class of
units, shares or stock of such entity and that is not subject to redemption and
shall also include any evidences of indebtedness, units, shares or stock or
other securities that are convertible into or exercisable or exchangeable for
any such units, shares or stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such units, shares or stock, and all
references in this Warrant Agreement to “Common Stock” shall



12

 

--------------------------------------------------------------------------------

 

 

be deemed to be a reference to such units, shares or stock of the successor or
acquiring Person.  The foregoing provisions of this Section 9 shall similarly
apply to successive reorganizations, reclassifications, mergers, consolidations,
or disposition of assets.

(b)



In the event that the Company shall propose at any time to merge with or into
any other entity, or sell, lease or otherwise convey all or substantially all of
its property or assets, or to liquidate, dissolve or wind up, then the Company
shall send to Holders at least ten (10) days’ prior written notice of the date
on which a record shall be taken for the purposes of determining rights to vote
in respect of such event.

10. Expenses.  Subject to Section 7, the Company shall pay all costs, fees,
taxes (other than any federal or state income or stock transfer taxes) and
expenses payable in connection with the preparation and delivery of this Warrant
Agreement and the preparation, issuance and initial delivery from time to time
of any Warrants and Shares (or Cashless Exercise Shares, as the case may be) or
other securities issued upon the exercise, transfer or assignment of this
Warrant Agreement or any Warrant.

11. Representations and Warranties of Holder; Restrictions on Transfer. 

(a) Holder, by its acceptance hereof and its acceptance of any Warrants or
Warrant Certificates, represents and warrants to the Company:  

(i) Holder is acquiring the Warrants and any Shares (or Cashless Exercise
Shares, as the case may be) or other securities issued upon the exercise of such
Warrant for investment purposes, for its own account, and not with an intent to
sell or distribute such Warrant or any such Shares (or Cashless Exercise Shares,
as the case may be) or other securities except in compliance with applicable
United States federal and state securities law.  Holder understands and
acknowledges that the Warrants and any Shares (or Cashless Exercise Shares, as
the case may be) it is purchasing are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering. Holder has been
advised and understands and acknowledges that the issuance and sale of the
Warrants and any Shares (or Cashless Exercise Shares, as the case may be) has
not been registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the Securities Act (or if eligible, sold pursuant to the provisions of Rule 144
promulgated under the Securities Act or pursuant to another available exemption
from the registration requirements of the Securities Act or in a transaction not
subject thereto).

(ii) Holder is an Accredited Investor and has knowledge and experience in
financial and business matters such that it is capable of evaluating the merits
and risks of the purchase of any Warrants and any Shares (or Cashless Exercise
Shares, as the case may be).



13

 

--------------------------------------------------------------------------------

 

 

(iii) Holder has been furnished with all materials relating to the business,
finances and operations of the Company and relating to the offer and sale of the
Warrants and any Shares (or Cashless Exercise Shares, as the case may be) that
have been requested by Holder.  Holder understands and acknowledges that its
purchase of the Warrants and any Shares (or Cashless Exercise Shares, as the
case may be) involves a high degree of risk and uncertainty. Holder has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its purchase of the Warrants and
any Shares (or Cashless Exercise Shares, as the case may be).

(iv) Holder understands and acknowledges that the Warrants and any Shares (or
Cashless Exercise Shares, as the case may be) are being offered and sold in
reliance on a transactional exemption from the registration requirements of
federal and state securities laws, and that the Company and Vinson & Elkins
L.L.P., securities counsel to the Company, are relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Holder set forth in this Warrant Agreement (x) in concluding
that the offer and sale of the Warrants and any Shares (or Cashless Exercise
Shares, as the case may be) is a “private offering” and, as such, is exempt from
the registration requirements of the Securities Act, and (y) to determine the
applicability of such exemptions in evaluating the suitability of Holder to
purchase the Warrants and any Shares (or Cashless Exercise Shares, as the case
may be).

(b) Holder acknowledges that neither the Warrant nor any of the Shares (or
Cashless Exercise Shares, as the case may be) or other securities issued upon
the exercise of such Warrant, nor any interest in either, may be sold, assigned,
pledged, hypothecated, encumbered or in any other manner transferred or disposed
of, in whole or in part, except in compliance with applicable United States
federal and state securities laws and the terms and conditions hereof.  The
provisions of this Section 11 shall be binding upon all subsequent holders of
the Warrant, if any.  The Shares (or Cashless Exercise Shares, as the case may
be) or other securities issued upon exercise of the Warrant shall be subject to
a stop‑transfer order and the certificate or certificates evidencing any such
shares shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF (A) UNLESS IT HAS BEEN REGISTERED UNDER THE SECURITIES ACT
OR (B) AN EXEMPTION FROM REGISTRATION IS AVAILABLE OR IN A TRANSACTION NOT
SUBJECT THERETO (AND, IN EACH SUCH CASE, THE TRANSFEROR CERTIFIES TO THE
COMPANY, BY COMPLETING THE FORM ON THIS SECURITY, THAT SUCH OFFER, SALE,
TRANSFER OR DISPOSITION IS NOT



14

 

--------------------------------------------------------------------------------

 

 

REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT).    

(c) Upon request of Holder, the legend described in Section 11(b) shall be
removed and the Company shall cause its transfer agent to issue a certificate or
certificates without such legend to Holder, unless otherwise required by state
securities laws or unless the Company, with the advice of counsel, reasonably
determines that such removal is inappropriate.

12.



Warrants.

(a) Issuance of Warrants.  Each Warrant shall be evidenced by a Warrant
Certificate in substantially the form of Exhibit A hereto, the provisions of
which are incorporated herein and shall be signed by or bear the facsimile
signature of the Company. In the event the Person whose signature has been
placed upon any Warrant Certificate shall have ceased to serve in the capacity
in which such Person signed the Warrant Certificate before such Warrant
Certificate is issued, it may be issued with the same effect as if he or she had
not ceased to be such at the date of issuance.

(b) Effect of Signature.  Unless and until signed by the Company pursuant to
this Warrant Agreement, a Warrant Certificate shall be invalid and of no effect
and may not be exercised by Holder thereof.

13. Loss, Theft, Etc.  Upon receipt of evidence satisfactory to the Company of
the loss (which shall not include the posting of any bond), theft, destruction
or mutilation of any Warrant Certificate and upon surrender and cancellation of
any Warrant Certificate if mutilated, the Company shall execute and deliver to
Holder thereof a new Warrant Certificate in the form and substance of the lost,
stolen, destroyed or mutilated Warrant Certificate (including all changes and
adjustments that have occurred hereunder).

14. No Rights or Liabilities as a Stockholder.  Nothing contained in this
Warrant Agreement shall be construed as conferring upon Holder hereof any rights
as a stockholder of the Company or as imposing any obligation upon Holder to
purchase any securities or as imposing any liability upon Holder as a holder of
Common Stock of the Company, whether such obligation or liability is asserted by
the Company or by creditors of the Company at law or in equity.

15. Governing Law.  This Warrant Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to conflicts of laws principles thereof.

16. Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
made (a) when delivered if delivered in person or sent by an internationally
recognized overnight or second day courier service, (b) upon transmission by fax
if transmission is confirmed, or (c) three Business Days after deposit with a
United States post office if delivered by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties and addressed
(i) if to any Holder of any Warrant, to the address of Holder as set forth in
the Warrant Register or to such other address as Holder has notified the Company
of in writing in accordance herewith, except



15

 

--------------------------------------------------------------------------------

 

 

that notices of change of address shall only be effective upon receipt or
(ii) if to the Company, to such address as the Company may designate by written
notice in accordance herewith, except that notices of change of address shall
only be effective upon receipt; provided, however, that the exercise of any
Warrant shall be effected only in the manner provided in Section 2.

17. Miscellaneous. 

(a) This Warrant Agreement and any terms hereof may be changed, waived,
discharged, modified, amended or terminated only by an instrument in writing
signed by the Company and each Holder.  Any provision of this Warrant Agreement
which shall be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the Company waives any provision of law which shall
render any provision hereof prohibited or unenforceable in any respect.  Each
Holder, by acceptance of a Warrant Certificate, agrees to all of the terms and
provisions of this Warrant Agreement applicable thereto.

(b) If the last or appointed day for the taking of any action or the expiration
of any right required or granted herein shall not be a Trading Day, then such
action may be taken or such right may be exercised on the next succeeding
Trading Day.

(c) Holder shall be (i) notified by the Company of, and invited to attend, any
stockholders’ meeting of the Company which has on its agenda the possible
voluntary winding up of the Company by operation of law and (ii) notified by the
Company as soon as reasonably practicable of any order of involuntary winding up
of the Company.

18. Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies.  If the
Company fails to comply with any other provision of this Warrant Agreement as
determined by a court of law or as mutually determined by Holder and the
Company, the Company shall pay to Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

19. Successors and Assigns.  Subject to the provisions of Section 4 and
Section 11(b) hereof, this Warrant Agreement and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and assigns of Holder.  The provisions of this Warrant
Agreement are intended to be for the benefit of all Holders from time to time of
this Warrant Agreement and shall be enforceable by any Holder.

20. Headings.  The headings used in this Warrant Agreement are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant Agreement.

[Remainder of Page Intentionally Left Blank]

 

 

16

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant Agreement to be duly
executed.

 

Dated:  February 28, 2014ENDEAVOUR INTERNATIONAL CORPORATION

By:  /s/ Catherine L. Stubbs

Name: Catherine L. Stubbs

Title:Senior Vice President and

Chief Financial Officer

 

 

[Additional Signature Pages Follow]





[Signature Page to Warrant Agreement]

--------------------------------------------------------------------------------

 

 



WHITEBOX CONCENTRATED CONVERTIBLE ARBITRAGE PARTNERS L.P.

By: Whitebox Concentrated Convertible Arbitrage Advisors, LLC, its investment
adviser and general partner

By:  Whitebox Advisors LLC, its managing member

 

By:     /s/ Mark Strefling

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

WHITEBOX CREDIT ARBITRAGE PARTNERS, L.P.

By:  Whitebox Credit Arbitrage Advisors, LLC, its investment adviser and general
partner

By:  Whitebox Advisors LLC, its managing member

 

By:     /s/ Mark Strefling

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

WHITEBOX MULTI-STRATEGY PARTNERS L.P.

By:  Whitebox Multi-Strategy Advisors, LLC, its investment adviser and general
partner

By:  Whitebox Advisors LLC, its managing member

 

By:     /s/ Mark Strefling

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

PANDORA SELECT PARTNERS, L.P.

By: Pandora Select Advisors, LLC, its investment adviser and general partner

By:  Whitebox Advisors LLC, its managing member

 

By:     /s/ Mark Strefling

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

[Additional Signature Page Follows]





[Signature Page to Warrant Agreement]

--------------------------------------------------------------------------------

 

 



 

WHITEBOX SPECIAL OPPORTUNITIES FUND, LP – SERIES O

By:  Whitebox Special Opportunities Advisors, LLC, its investment adviser and
general partner

By:  Whitebox Advisors LLC, its managing member

 

By:     /s/ Mark Strefling

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

WHITEBOX INSTITUTIONAL PARTNERS, L.P.

By:  Whitebox Advisors LLC, its investment adviser and general partner

 

By:     /s/ Mark Strefling

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

Whitebox Asymmetric pARTNERS, L.P.

By:  Whitebox Asymmetric Advisors, LLC, its Investment Manager

By:  Whitebox Advisors LLC, its Managing Member

 

By:     /s/ Mark Strefling

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

[Signature Page to Warrant Agreement]

--------------------------------------------------------------------------------

 

Schedule 1

 

 

 

Name of Warrant Holder

Number of Shares

Exercise Price per Share

Whitebox Credit Arbitrage Partners, LP


116,714 

$5.292

Whitebox Concentrated  Convertible Arbitrage Partners, LP


145,892 

$5.292

Whitebox Multi-Strategy Partners, LP


218,837 

$5.292

Pandora Select Partners, LP


87,535 

$5.292

Whitebox Special Opportunities Fund, LP – SIG O


43,767 

$5.292

Whitebox Asymmetric Partners, LP


70,028 

$5.292

Whitebox Institutional Partners, LP


46,685 

$5.292

Total


729,458 

 

 

 

 

 

[Schedule 1]

--------------------------------------------------------------------------------

 

Exhibit A

 

 

FORM OF WARRANT CERTIFICATE

 

[FACE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF (A) UNLESS IT HAS BEEN REGISTERED UNDER THE SECURITIES ACT
OR (B) AN EXEMPTION FROM REGISTRATION IS AVAILABLE OR IN A TRANSACTION NOT
SUBJECT THERETO (AND, IN EACH SUCH CASE, THE TRANSFEROR CERTIFIES TO THE
COMPANY, BY COMPLETING THE FORM ON THIS SECURITY, THAT SUCH OFFER, SALE,
TRANSFER OR DISPOSITION IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES
ACT).     



No. [__][___] Shares

WARRANT CERTIFICATE

ENDEAVOUR INTERNATIONAL CORPORATION

This Warrant Certificate certifies that [___________], or registered assigns, is
the registered Holder of warrants (the “Warrants”) expiring on the Expiration
Time to subscribe for and purchase from Endeavour International Corporation, a
Nevada corporation (the “Company”) fully paid and non-assessable shares of
common stock, par value US$0.001 per share, of the Company (the “Common
Stock”).  Each Warrant entitles Holder, upon exercise at any time and from time
to time until the Expiration Time, to receive from the Company the number of
fully paid and non-assessable shares of Common Stock of the Company set forth
above (the “Shares”) at the Exercise Price payable upon surrender of this
Warrant Certificate, with the form of election to purchase set forth as Annex I
hereto or the form of cashless exercise notice as set forth as Annex II hereto,
as applicable, properly completed and executed, together with payment of the
Exercise Price (or through “cashless exercise” if permitted by the Warrant
Agreement) at the office of the Company, subject to the conditions set forth
herein and in that certain Warrant Agreement between the Company and
Holder dated as of [●], 2014 (the “Warrant Agreement”). The Exercise Price and
number of Shares issuable upon exercise of the Warrants are subject to
adjustment upon the occurrence of certain events set forth in the Warrant
Agreement.  Terms used but not defined in this Warrant Certificate shall have
the meaning ascribed to such term in the Warrant Agreement.  

Upon any exercise of the Warrant for less than the total number of Shares
provided for herein, there shall be issued to Holder or Holder’s permitted
assignee a new Warrant Certificate covering the number of Shares for which the
Warrant has not been exercised.

Warrant Certificates, when surrendered at the office of the Company by
Holder hereof in person or by attorney duly authorized in writing, may be
exchanged in the manner and subject to



 

--------------------------------------------------------------------------------

 

 

the limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor and evidencing in the aggregate a like number of Warrants.

Upon due presentment for registration of transfer of the Warrant Certificate at
the office of the Company, a new Warrant Certificate or Warrant Certificates of
like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the transferee in exchange for this Warrant Certificate, subject to
the limitations provided in the Warrant Agreement, without charge except for any
applicable tax or governmental charge payable upon issuance in the name of
Holder.

The Company may deem and treat the registered Holder as the absolute owner of
this Warrant Certificate (unless a Warrant shall be properly transferred or
assigned in accordance with the terms of the Warrant Agreement) for the purpose
of any exercise hereof, and for all other purposes, and the Company shall not be
affected by any notice to the contrary.

This Warrant Certificate does not entitle Holder to any of the rights of a
stockholder of the Company.

 

[Remainder of Page Left Intentionally Blank]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be signed
below.

Dated: [__________]

 

ENDEAVOUR INTERNATIONAL CORPORATION

 

 

By:_____________________________________

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Annex I

 

To:ENDEAVOUR INTERNATIONAL CORPORATION

 

ELECTION TO EXERCISE

The undersigned hereby exercises its rights to subscribe for __________ shares
covered by the Warrant Certificate.  The undersigned hereby confirms as of the
date hereof the representations and warranties of the undersigned contained in
Section 11 of the Warrant Agreement.  The undersigned tenders payment herewith
in the amount of $____________ and requests that certificates for such shares in
the following denominations be issued in the name of, and delivered to, the
person at the following address:

 

 

Denominations:

 







(Print Address and Social Security Number or

Employer Identification Number as applicable)

 

and, if said number of Shares shall not be all the Shares covered by the within
Warrant Certificate, that a new Warrant Certificate for the balance remaining of
the Shares covered by the within Warrant Certificate be registered in the name
of, and delivered to, the undersigned at the address stated below:

 

Date:  __________,  ____Name:

(Print)

 



(Signature)

 

Address:



 

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX II

 

To:ENDEAVOUR INTERNATIONAL CORPORATION

 

CASHLESS EXERCISE NOTICE

(To be executed upon conversion of the attached Warrant)

The undersigned irrevocably elects to surrender this Warrant Certificate for the
number of Cashless Exercise Shares as shall be issuable pursuant to the cashless
exercise provisions of Section 2(c) of the Warrant Agreement, in respect of
_____________ Shares underlying this Warrant Certificate, and requests that the
Company execute or cause to be executed a certificate or certificates reflecting
the undersigned’s ownership of the aggregate number of Cashless Exercise Shares
issuable upon such exercise, together with cash in lieu of any fraction of a
Conversion Share (and any securities or other property issuable upon such
exercise) and deliver or cause to be delivered to the undersigned such
certificate or certificates the undersigned as follows:

NameAddress

 

 

 

 

 

and, if said number of Shares shall not be all the Shares covered by the within
Warrant Certificate, that a new Warrant Certificate for the balance remaining of
the Shares covered by the within Warrant Certificate be registered in the name
of, and delivered to, the undersigned at the address stated below:

 

Date:  __________,  ____Name:

(Print)

 



(Signature)

 

Address:



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

FORM OF ASSIGNMENT

For value received, the undersigned hereby sells, assigns and transfer all of
the rights of the undersigned under the within Warrant, unto:

Name of AssigneeAddress

 

 

[In connection with any transfer or exchange of any of the Warrants evidenced by
this certificate, the undersigned confirms that such Warrants are being
transferred:

CHECK ONE BOX BELOW:

(1)☐ to the Company; or

(2)☐pursuant to an effective registration statement under the Securities Act of
1933; or

(3)☐to a person who the undersigned reasonably believes is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933)
that is purchasing for its own account or for the account of a qualified
institutional buyer to whom notice is given that such transfer is being made in
compliance with Rule 144A, in each case pursuant to and in compliance with Rule
144A under the Securities Act of 1933; or

(4)☐outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933; or

(5)☐pursuant to another available exemption from the registration
requirements of the Securities Act of 1933.

Unless one of the boxes is checked, the Company will refuse to register any of
the Warrants evidenced by this certificate in the name of any person other than
Holder; provided, however, that if box (5) is checked, the Company may require,
prior to registering any such transfer of the Warrants, in its sole discretion,
such legal opinions, certifications and other information as the Company may
reasonably request to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933, such as the exemption provided by
Rule 144.]

 





B-1

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Date:  __________,  ____Name:

(Print)

 



(Signature)

 

Address:



 

 

 

 

 



 

 

--------------------------------------------------------------------------------